El Juez Asociado Señor Texidor,
emitióla opinión del tribunal.
El.recurso gubernativo en este caso se refiere a parte solamente de una nota puesta por el Registrador de la Pro-piedad de San Germán, a escritura de hipoteca voluntaria constituida en 9 de enero de 1928 por Ricardo Morales Bar-neset y su esposa a favor de la sociedad “Silva & Mari.” En esta escritura, que se otorgó ante el notario don Emilio Forestier Gregory, los otorgantes Morales Barneset y su esposa, afirman ser dueños de dos fincas rústicas, que se-describen, recibiendo de la social “Silva & Mari,” que no figura para nada en la comparecencia, trescientos dólares, a título de préstamo, con interés, declarando que la deuda se consigna en un pagaré hipotecario (con ese nombre lo llaman); se obligan a la devolución de la suma prestada, sus intereses y las costas, y constituyen hipoteca voluntaria sobre las fincas; y al final de la escritura, como por adi-ción a la misma, se distribuye la responsabilidad de la hi-poteca entre las dos fincas, de por mitad.
En la nota del registrador, entre otros extremos, se hace constar la falta subsanable de no haberse aceptado la hipo-teca por la firma acreedora, y se dice que toda vez que se hace reparto de responsabilidad s entre las fincas, la acepta-ción formal de la hipoteca era necesaria. Contra este ex-tremo de la nota se interpone el presente recurso.
El registrador ha seguido el precepto del Reglamento para la ejecución de la Ley Hipotecaria, cuyo artículo 164 *862previene que los registradores no inscriban hipotecas sobre bienes diferentes afectos a la misma obligación, sin que por convenio entre las partes, o por mandato judicial, se determine previamente la responsabilidad de cada finca.
 En la escritura de que se trata, la responsabili-dad de cada finca se fia establecido, aunque aparece este becbo al final, después de dar el notario fe del contrato, y abierta de nuevo la escritura para ello. Pero tal distribu-ción no aparece hecha por convenio entre las partes, ya que una de ellas, “Silva & Mari,” no comparece en la es-critura como tal parte.
La exigencia de la ley en cuanto a la distribución de responsabilidad, no es caprichosa. Es parte integrante del principio de especialidad, que es básico en el sistema. Cada finca debe aparecer con una responsabilidad definida y con-creta; lo que permite contratar acerca de ella con clara conciencia de su estado en el registro.
El artículo 164 del Reglamento no es otra cosa que la forma práctica de sanción del artículo 119 de la Ley Hipo-tecaria, que dice:
“Art. 119. Cuando se hipotequen varias fincas a la vez por un solo crédito, se determinará la cantidad o parte de gravamen de que cada una deba responder.”
Y el artículo 120 de la misma ley, da la razón de esa dis-tribución de responsabilidad, que no es otra que la de que contra la finca así gravada no se pueda repetir, en perjui-cio de tercero, más que por la cantidad a que estén afectas.
El artículo 177 del Reglamento, que por el recurrente se cita, no tiene aplicación. El precepto indicado se refiere al artículo 141 de la Ley, o sea al caso de constitución de hi-poteca por un tercero, sin poder suficiente, y a su ratifica-ción por el dueño de la finca hipotecada. No podemos en-tender cómo se hace esta cita para apoyar un recurso que es innecesario, ya que el mismo precepto legal citado por el registrador da un medio tan fácil de salvar el defecto, *863acordando la distribución, por las partes, en documento público o en solicitud dirigida al registrador.
Debe confirmarse, y por ésta se confirma, la nota recu-rrida.